EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of SECURED FINANCIAL NETWORK, INC. (the "Company") on Form 10-Q for the quarter endedMarch 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Jeffrey L. Schultz, Principal Executive Officer and Michael E. Fasci, Chief Financial Officer, of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 16, 2008 By: /s/Jeffrey L. Schultz Jeffrey L. Schultz Principal Executive Officer Date: May 16, 2008 By: /s/Michael E. Fasci Michael E. Fasci Chief Financial Officer
